Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 17-BG-688

IN RE ALEX CONSTANTOPES
                                                           2017 DDN 75
An Administratively Suspended Member
of the Bar of the District of Columbia Court of Appeals

Bar Registration No.      448866

BEFORE:      Fisher and Easterly, Associate Judges, and Nebeker, Senior Judge.

                                  ORDER
                           (FILED – December 7, 2017)

       On consideration of the certified order disbarring respondent from the
practice of law in the state of New York; this court’s July 21, 2017, order
temporarily suspending respondent in this case and directing him to show cause why
identical reciprocal discipline should not be imposed; and the motion of Disciplinary
Counsel to late file its lodged statement regarding reciprocal discipline; and it
appearing that respondent did not file a response to this court’s show cause order or
the required D.C. Bar R. XI, § 14 (g) affidavit, it is

      ORDERED that the motion of Disciplinary Counsel is granted and the
statement regarding reciprocal discipline is hereby filed. It is

       FURTHER ORDERED that Alex Constantopes is hereby disbarred from the
practice of law in the District of Columbia. See In re Sibley, 990 A.2d 483, 487-88
(D.C. 2010) (explaining that the presumption of identical discipline in D.C. Bar R.
XI, § 11 (c) will prevail except in “rare” cases); In re Cole, 809 A.2d 1226, 1227 n.3
(D.C. 2002) (explaining that in unopposed reciprocal matters the “imposition of
identical discipline should be close to automatic”). It is

       FURTHER ORDERED that for the purposes of reinstatement the time for
reinstatement will not begin to run until such time as respondent files a D.C. Bar R.
XI, § 14 (g) affidavit.
                                 PER CURIAM